Title: To Thomas Jefferson from Thomas Sully, 6 April 1821
From: Sully, Thomas
To: Jefferson, Thomas


            Dear Sir
            Baltimore
April 6th 1821.
          I have not yet succeeded in finding either of the works I mentioned to you; but in Philadelphia perhaps I may be more fortunate. I shall not be there until next July, but in the meantime will cause enquiry to be made.The Architectural work is “Recueil et paralléle Edificies de tout genre, anciens et moderns—Par J. N. L. Durand, à l’Ecole Polytechinque.”I trust by this time, the leather Cups have reached you.I have taken the liberty of inclosing to your care for Miss Ellen Randolph, a work on Landscape painting, the which I hope may supply the place of a teacher to her & her sister. I beg your permission to send from time to time such hints as will assist them to acquire a knowledge of the art; for which I think they have an admirable disposition.With deep feelings of respect and regard Yr Obliged & Obt StThos Sully.